TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED JANUARY 30, 2015



                                      NO. 03-13-00210-CV


   Texas Medical Board and, in their Official Capacities Only; Irvin E. Zeitler, Jr., D.O.;
    President, Marl Robinson; Executive Director, Michael Arambula, M.D., Pharm.D.;
  James Scott Holliday, D.O.; and Carlos L. Gallardo, Members of the Board, Appellants

                                                 v.

                              Benjamin Wiseman, M.D., Appellee




         APPEAL FROM 353RD DISTRICT COURT OF TRAVIS COUNTY
            BEFORE JUSTICES PURYEAR, GOODWIN, AND FIELD
    DISMISSED AS MOOT ON REHEARING -- OPINION BY JUSTICE PURYEAR


This is an interlocutory appeal from the order signed by the trial court on March 22, 2013. Our

opinion and judgment dated October 3, 2014, are withdrawn, and this judgment is substituted in

their place. Having reviewed the record, it appears to the Court that nothing is presented for

review. Therefore, the Court dismisses the appeal as moot. The appellants shall pay all costs

relating to this appeal, both in this Court and the court below.
       TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED JANUARY 30, 2015



                                    NO. 03-13-00291-CV


                            Benjamin Wiseman, M.D., Appellant

                                               v.

  Texas Medical Board and, in their Official Capacities Only; Irvin E. Zeitler, Jr., D.O.;
   President, Marl Robinson; Executive Director, Michael Arambula, M.D., Pharm.D.;
  James Scott Holliday, D.O.; and Carlos L. Gallardo, Members of the Board, Appellees




          APPEAL FROM 353RD DISTRICT COURT OF TRAVIS COUNTY
              BEFORE JUSTICES PURYEAR, GOODWIN, AND FIELD
          AFFIRMED ON REHEARING -- OPINION BY JUSTICE PURYEAR




This is an appeal from the judgment signed by the trial court on April 22, 2013. Our opinion and

judgment dated October 3, 2014, are withdrawn, and this judgment is substituted in their place.

Having reviewed the record and the parties’ arguments, the Court holds that there was no

reversible error in the trial court’s judgment. Therefore, the Court affirms the trial court’s

judgment. The appellant shall pay all costs relating to this appeal, both in this Court and the

court below.